DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 line 8 the limitation “(directly or indirectly)” is not understood since limitations within parenthesis are considered as having no effect on the scope of the claims.  
Claim 32 the limitation of “… in a time period in a profile with respect to time of the switching movement…” is not understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16- is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel 5,509,513 in view of the prior art of figures 1 and 2 of applicant’s figures.
Regarding claims 16- Kiesel shows in figure 2 a double acting hydraulic snubber comprising a piston 34, at least one rod 12, a housing 11,13, first and second fluid volumes 28,26 , with the rod 12 surrounding the first fluid volume 28.
Lacking in Kiesel is a specific showing/description of using the device for damping ‘switching movements’ in a circuit breaker.
However, as discussed in applicant’s specification with respect to the prior art of figures 1 and 2 of their drawings, these devices damp switching movements in circuit breakers.
Due to the common construction of the device of Kiesel with those of figures 1 and 2 one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made any modification to Kiesel so that it could be used to damp switching movements in a circuit breaker application, as taught by the prior art of figures 1 and 2, simply to save on expense by taking an existing device and adapting it to a similar damping application of which the device is intended for.
Regarding claims 17,26,28-31 as readily apparent from the drawings of Kiesel, as modified, these limitations are met.
Regarding claim 18 note the web in the area of the lead line 41.
Regarding claims 19,24,25 to have added a sleeve/w openings to the device of Kiesel, as shown in figure 2, would have been obvious to create a third fluid volume (as per applicant’s) simply to adjust the damping characteristics to a slightly different application.  Note that the addition of the sleeve would be placed in the same location as per applicant’s.
Regarding claims 20,22 note the ports/passages at 29,38,41 and 46.  More of these could be provided for the reason above.
Regarding claims 21,25 due to the alternative limitations “and/or” these requirements are met by Kiesel, as modified.
Regarding claims 32-33 since the snubber of Kiesel is bi- directional
Claims 23,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel/figs 1,2 as applied to claim 22 above, and further in view of Dressell, Jr. et al. 4,059,175.
Regarding claims 23,27 Kiesel, as modified, lacks specifically showing the openings listed above have different cross sections.
The reference to Dressell, Jr. shows a shock absorber that uses a sleeve 20 with ports 80,82,84 that may have different sizes.  See col 7 lines 24-27 and 45-50.
It would have been obvious to have modified Kiesel to include a plurality of ports with different sizes, shapes, and/or cross sections for the reasons above.
Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel/figs 1,2 as applied to claim 22 above, and further in view of van Wonderen et al. 6,883,650 or Anderson 11,199,237.
Regarding claims 32-34 Kiesel as modified presumably meets the claimed requirements of having a decreasing and then an increasing damping rate profile due to the similar construction.
Nevertheless it is notoriously well known in the art that the damping rates of dampers can be altered during the stroke of the damper by adjusting the size, shape, numbers and locations of the damping holes within the tube/sleeve.  
This is taught by Wonderen (see the description of figure 5F col 5 lines 10-20) or Andersen figures 4A and 4B.
It would have been obvious to have modified Kiesel to include a plurality of ports with different sizes, shapes, numbers, and/or cross sections, as taught by either Wonderen or Andersen for the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



4/28/22